Filed pursuant to Rule 497 Registration File No. 333-214178 PROSPECTUS DATED AUGUST 17, 2017 VERSUS CAPITAL REAL ASSETS FUND LLC Limited Liability Company Shares of Beneficial Interest $25.00 per Share Versus Capital Real Assets Fund LLC (the “Fund”) is a Delaware limited liability company registered under the Investment Company Act of 1940, as amended (the “Investment Company Act”), as a non-diversified, closed-end investment management company that is operated as an interval fund. Shares of the Fund will be continuously offered under the Securities Act of 1933, as amended (the “Securities Act”). The Fund has elected to be treated as a regulated investment company (“RIC”) under the Internal Revenue Code of 1986, as amended (the “Code”). Investment Objective. The Fund’s investment objective is to achieve long-term Real Returns through current income and long-term capital appreciation with low correlation to the broader public equity and debt markets. “Real Returns” are defined as total returns adjusted for the effects of inflation. Investment Strategies. The Fund will pursue this objective by investing substantially all of its assets in public and private investments in global infrastructure, timberland and agriculture/farmland (“Real Asset Related Investments”). The Fund will invest in a select group of institutional investment funds exclusively focused on Real Asset Related Investments, as well as domestic and international public and private securities such as common equities, preferred shares and debt investments associated with real assets (including secured debt and mezzanine financing). The Fund will invest in institutional investment funds that accept investments on a continuous basis with quarterly or semi-annual repurchases. Such continuously offered funds will have perpetual life terms that have no designated termination or liquidity date. To a limited extent, the Fund may invest in certain closed-end institutional real asset funds that have minimums to close and maximum capital raise limitations (“targeted capital raises”), multi-year periods with limited or no liquidity (“investment lock-up periods”) and targeted termination or liquidity dates (“expected fund life terms”) (collectively with the continuously offered funds, the “Institutional Investment Funds”). The Fund may invest indirectly in properties located outside of the United States, including in any one non-U.S. country, which investments, in the aggregate, shall not exceed 50% of the Fund’s total assets. The Fund may invest, either directly or indirectly, in the securities of non-U.S. issuers, including the securities of issuers located in any one non-U.S. country, which in the aggregate shall not exceed 50% of the Fund’s total assets. This will allow the Fund to invest with a diverse group of managers across differing investment strategies, geographies and real asset classes. The
